Citation Nr: 1537737	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.  He died in October 2009, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death.  Thereafter, jurisdiction was transferred to the RO in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

A review of the listed evidence in the September 2011 rating decision indicates a Veterans Claims Assistance Act Letter (VCAA) was sent to the appellant in March 2011.  While the Virtual VA file contains a VCAA Response from the appellant, the notice she was provided is not of record.  A new notice letter, compliant with Hupp, must be sent to the claimant.  

Additionally, in the appellant's September 2012 substantive appeal (VA Form 9) she reported that the Veteran was hospitalized several times by a private medical clinic.  In the September 2011 rating decision, the RO indicated that efforts to obtain the records were made and no response was provided.  However, in the VA Form 9, the appellant stated that she was advised by the private medical provider that they had never been contacted.  On remand, efforts to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The appellant shall be provided a VCAA notice letter that tells her what conditions were service-connected at the time of the Veteran's death and of the requirements to substantiate her claim.  A copy of this letter must be included in the claims file.

2.  Obtain private treatment records regarding treatment for the Veteran.  Specifically, treatment records from providers identified in the appellant's VA Form 9 should be obtained. 

If the appellant fails to furnish the necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the appellant of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




